DETAILED ACTION
This office action is in response to the applicant’s amendments filed on 12/30/2020.
Currently claims 1-20 are pending in the application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows (‘strike through’ words are deleted and underlined words are added).
Claim 1. (currently amended) “A photodetector, … adjacent first wiring boards of the first substrate are separated by one of the isolation wall members of the second substrate”.
Claim 20. (currently amended) “An imaging sensor, … adjacent first wiring boards of the first substrate are separated by one of the isolation wall members of the second substrate”.

This application is in condition for allowance except for the presence of withdrawn claims 11-19 directed to nonelected method claims without traverse which are considered part of a distinct invention. Thus the withdrawn claims 11-19 are hereby cancelled. 

Allowable Subject Matter
Claims 1-10 and 20 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art US Patent # US 10,204,950 B1 to Yamashita teaches, a photodetector, comprising: 
a first substrate (103; Fig. 1; col. 3, lines 28-34; i.e. CMOS chip), containing
a plurality of pixel circuits (105 and 212; Fig. 1; col. 3, lines 28-41; i.e. active devices and interconnect structure) and 
common electrode connection members (the vertical connecting portion between pixel circuits and top metal layer 210; Fig. 1; col. 3, lines 28-41; col. 6, lines 10-20) formed therein, 
wherein a plurality of first wiring boards (210; Fig. 1; col. 6, lines 10-20; i.e. top metal layer) are formed on a front surface (top surface) of the first substrate (103), and 
the first wiring boards (210) are electrically connected (through vertical connecting portion) to corresponding pixel circuits (105 and 212) (Fig. 1; col. 3, lines 28-47); and
a second substrate (101; Fig. 1; col. 3, lines 28-36; i.e. imaging chip), 
containing a plurality of pixel units (101a/101b; Fig. 1; col. 3, lines 28-36; i.e. array of pixels) and 
isolation wall members (117 and 120; Fig. 1; col. 4, lines 31-38; col. 5, lines 50-54; i.e. trench isolation with conductive layer 
wherein each of the isolation wall members (117 and 120) includes 
a conductive member (120; Fig. 1; col. 5, lines 50-54; i.e. contact plug) and 
a sidewall (108, part of trench isolation 117; Fig. 1; col. 3, lines 58-60; col. 4, lines 27-30; i.e. main structure, a dielectric material) disposed between the conductive member (120) and the pixel unit (101a/101b), 
a plurality of second wiring boards (126 and 124; Fig. 1; col. 6, lines 10-21; col. 3, lines 42-47; top metal layer of substrate 101 and interconnect structure) are formed on a front surface (bottom surface) of the second substrate (101), 

    PNG
    media_image1.png
    676
    436
    media_image1.png
    Greyscale

the second wiring boards (126 and 124) are electrically connected to first terminals (122; Fig. 1; col. 5, lines 1-6; i.e. contact plug) of corresponding pixel units (101a/101b), 
an electrode layer (116; Fig. 1; col. 5, lines 30-31; i.e. common node, a p+ electrode) is formed in a back layer (a p-type 
a second terminal (114; Fig. 1; col. 5, lines 14-20; i.e. p-type first layer) of each of the plurality of pixel units (101a/101b) is electrically connected to the electrode layer (116) (Fig. 1; col. 5, lines 30-39),
Furthermore, US Patent # US 5,187,369 A Kingsley discloses, the electrode layer (70; Fig. 2; col. 4, lines 63-68; i.e. common electrode) is formed on a back surface (layer 70 can be considered a back surface when the orientation of the device is made upside down) of the substrate (the device in Fig. 2 including substrate 10; Fig. 2; col. 4, lines 14-20); and 
the electrode layer (70) is a transparent electrode layer (Fig. 2; col. 4, lines 63-68).

    PNG
    media_image2.png
    365
    797
    media_image2.png
    Greyscale

With the teaching of transparent electrode layer from Kingsley, Yamashita further teaches, wherein the second wiring boards (126 and 124) are bonded and electrically connected to the first wiring boards (210) (Fig. 1; col. 6, lines 10-21);
However, neither Yamashita nor any cited prior art, appear to explicitly disclose, in context, adjacent first wiring boards of the first substrate are separated by one of the isolation wall members of the second substrate.
Specifically, the aforementioned ‘adjacent first wiring boards of the first substrate are separated by one of the isolation wall members of the second substrate,’ is material to the inventive concept of the application at hand to achieve integration of photoelectric detection and imaging devices in a smaller footprint with higher reliability.

Amended independent claim 20 is allowable because the closest prior art US Patent # US 10,204,950 B1 to Yamashita teaches, an imaging sensor, comprising: 
a first substrate (103; Fig. 1; col. 3, lines 28-34; i.e. CMOS chip), containing
a plurality of pixel circuits (105 and 212; Fig. 1; col. 3, lines 28-41; i.e. active devices and interconnect structure) and 
common electrode connection members (the vertical connecting portion between pixel circuits and top metal layer 210; Fig. 1; col. 3, lines 28-41; col. 6, lines 10-20) formed therein, 
wherein a plurality of first wiring boards (210; Fig. 1; col. 6, lines 10-20; i.e. top metal layer) are formed on a front surface (top surface) of the first substrate (103), and 

a second substrate (101; Fig. 1; col. 3, lines 28-36; i.e. imaging chip), 
containing a plurality of pixel circuits (101a/101b; Fig. 1; col. 3, lines 28-36; i.e. array of pixels) and 
isolation wall members (117 and 120; Fig. 1; col. 4, lines 31-38; col. 5, lines 50-54; i.e. trench isolation with conductive layer inside) isolating the plurality of pixel circuits (101a/101b) formed therein, 
wherein each of the isolation wall members (117 and 120) includes 
a conductive member (120; Fig. 1; col. 5, lines 50-54; i.e. contact plug) and 
a sidewall (108; Fig. 1; col. 3, lines 58-60; col. 4, lines 27-30; i.e. main structure, a dielectric material) disposed between the conductive member (120) and a pixel unit (p-n diode; Fig. 1; col. 5, lines 1-29; p-n diode formed by layers (110/102)/(112/114)), 
a plurality of second wiring boards (126 and 124; Fig. 1; col. 6, lines 10-21; col. 3, lines 42-47; top metal layer of substrate 101 and interconnect structure) are formed on a front surface (bottom surface) of the second substrate (101), 

    PNG
    media_image1.png
    676
    436
    media_image1.png
    Greyscale

the second wiring boards (126 and 124) are electrically connected to first terminals (122; Fig. 1; col. 5, lines 1-6; i.e. contact plug) of corresponding pixel units (p-n diode), 
an electrode layer (116; Fig. 1; col. 5, lines 30-31; i.e. common node, a p+ electrode) is formed on a back surface (near the back surface of substrate 101, with broadest reasonable 
a second terminal (114; Fig. 1; col. 5, lines 14-20; i.e. p-type first layer) of each pixel unit (p-n diode) is electrically connected to the electrode layer (116) (Fig. 1; col. 5, lines 30-39),
Furthermore, US Patent # US 5,187,369 A Kingsley discloses, the electrode layer (70; Fig. 2; col. 4, lines 63-68; i.e. common electrode) is formed on a back surface (layer 70 can be considered a back surface when the orientation of the device is made upside down) of the substrate (the device in Fig. 2 including substrate 10; Fig. 2; col. 4, lines 14-20); and 
the electrode layer (70) is a transparent electrode layer (Fig. 2; col. 4, lines 63-68).

    PNG
    media_image2.png
    365
    797
    media_image2.png
    Greyscale

With the teaching of transparent electrode layer from Kingsley, Yamashita further teaches, wherein the second wiring boards (126 and 124) are bonded and electrically connected to the first wiring boards (210) (Fig. 1; col. 6, lines 10-21);
However, neither Yamashita nor any cited prior art, appear to explicitly disclose, in context, adjacent first wiring boards of the first substrate are separated by one of the isolation wall members of the second substrate.
Specifically, the aforementioned ‘adjacent first wiring boards of the first substrate are separated by one of the isolation wall members of the second substrate,’ is material to the inventive concept of the application at hand to achieve integration of photoelectric detection and imaging devices in a smaller footprint with higher reliability.
Dependent claims 2-10 depend, directly or indirectly, on allowable independent claim 1. Therefore, claims 2-10 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. M. Sohel Imtiaz/
Patent Examiner
Art Unit 2812


04/08/2021

/CHARLES D GARBER/Supervisory Patent Examiner, Art Unit 2812